DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Response to Arguments
Applicant’s arguments, see page 10, lines 4-8, filed September 10, 2021, with respect to the rejection of claim 1 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn. 
	The corrections to the drawings are noted with appreciation. The objection to the drawings has been withdrawn. 

Drawings
The drawings were received on September 10, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 3-7, 9-11, 14, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach a rotor blade of a wind turbine comprising an aerodynamic device which is pneumatically actuated by a pressure air supply system with at least one pneumatic actuator, and a safety system which is configured to selectively discharge pressurized air, and wherein air is continuously purged out of the 
Claims 3-7, 9-11, 14, and 15 depend from claim 1 and contain its limitations and therefore are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745